869 So. 2d 1231 (2004)
Wesley GONZALEZ, a/k/a Michael D. Gonzalez, Appellant,
v.
STATE of Florida, Appellee.
No. 2D02-2573.
District Court of Appeal of Florida, Second District.
March 26, 2004.
Wesley Gonzalez, pro se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Marilyn Muir Beccue, Assistant Attorney General, Tampa, for Appellee.
THREADGILL, EDWARD F., Senior Judge.
Wesley Gonzalez appeals from the trial court's order denying his motion for an injunction to prevent the State from obtaining a blood sample from him for DNA analysis under section 943.325, Florida Statutes (2002). We find no merit to his argument that the statute is unconstitutional. *1232 See L.S. v. State, 805 So. 2d 1004 (Fla. 1st DCA 2001), review denied, 821 So. 2d 297 (Fla.2002). However, we agree, and the State concedes, that the felony Gonzalez committed, conspiracy to commit sexual battery, is not presently one of the felonies enumerated in section 943.325 requiring Gonzalez to submit to DNA testing.
Accordingly, we reverse the trial court's order denying the motion for an injunction. On remand, the trial court shall enter a temporary injunction or a stay restraining the State from requiring Gonzalez to submit a blood specimen.
Reversed and remanded.
DAVIS and SILBERMAN, JJ., Concur.